Citation Nr: 0025986	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-10 490	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of left 
shoulder surgery performed in February 1992 at a Department 
of Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 1946 
and from October 1948 to September 1949.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The veteran's claim is not plausible inasmuch as there is no 
medical evidence of record establishing that the veteran 
suffers additional left shoulder disability as a result of 
surgery performed in February 1992 at a VAMC.


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for residuals 
of left shoulder surgery performed in February 1992 at a VAMC 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers residuals of left 
shoulder surgery performed in February 1992 at a VAMC.  
Specifically, he asserts that, since undergoing an 
acromioplasty and repair of his rotator cuff in February 
1992, he has been unable to raise his arm above his left 
shirt pocket; pain, weakness and a lack of endurance limit 
his motion and overall ability to function; and arthritis has 
developed at the surgery site.  He acknowledges that he had a 
left shoulder disorder prior to February 1992 that was severe 
enough to necessitate surgery.  However, he claims that, 
contrary to reports that it would improve following surgery, 
his left shoulder disorder has worsened and become more 
severe than it was prior to the surgery.

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  To establish that a claim is well 
grounded in a case in which the determinative issue involves 
a question of medical causation, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.358 (1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
38 C.F.R. § 3.358(c)(1), (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 38 
C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (Sept. 29, 1996), to require not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151, which were filed on or 
after October 1, 1997.  VAOGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Inasmuch as the veteran in this case filed his claim 
in December 1997, the amendments are applicable. 

According to the statutory and regulatory provisions and case 
law cited above, regardless of whether the case is analyzed 
under the amendments, in order for the veteran to satisfy his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim under 38 
U.S.C.A. § 1151 is well grounded, the record must contain 
medical evidence establishing that the veteran has additional 
left shoulder disability as the result of the surgery 
performed at a VAMC in February 1992.  In this case, as 
explained below, the veteran has not submitted this type of 
evidence.

Medical evidence of record reflects that the veteran had left 
shoulder complaints as early as June 1971, after he was 
involved in a car accident.  The following year, in May 1972, 
he was evaluated by Robert T. Miller, M.D., who diagnosed, in 
pertinent part, subacromial bursitis of the left shoulder.  
At that time, the veteran reported pain and grinding in his 
left shoulder, and Dr. Miller recommended gentle exercise to 
regain motion.  During an examination by John L. Branscum, 
M.D., in September 1972, the veteran's shoulders were shown 
to be unremarkable.  During a June 1973 VA examination, 
however, an examiner diagnosed bursitis of the shoulders.  

In 1985, the veteran sought VA outpatient treatment for 
shoulder pain on multiple occasions.  In December 1985, 
during a VA examination, an examiner diagnosed chronic 
tendonitis of the shoulders and described the veteran's 
condition as intermittently symptomatic.  

The veteran sought treatment for left shoulder pain again in 
June 1990, at which time x-rays revealed no abnormalities and 
the examining physician issued the veteran a splint.  The 
next month, during a follow-up visit, the veteran was shown 
to have full range of motion of the left shoulder with some 
discomfort and anterior joint pain to palpation.  The 
examining physician diagnosed bursitis.  In March 1991, 
following an accident that had occurred eight or nine months 
earlier, the veteran presented with complaints of decreased 
strength and pain in his left shoulder.  He exhibited full 
range of motion, 4/5 strength of abduction, 3/5 strength of 
external rotation, 5/5 strength of internal rotation, and 
some decrease in sensation to pinprick over the lateral 
deltoid.  X-rays revealed a rotator cuff tear in contrast to 
an arthrogram, which revealed no abnormalities.  The 
veteran's left shoulder pain did not subside, and in June 
1991, he was seen to discuss possible surgical intervention.  
During this meeting, he was shown to have impingement, 
crepitus with motion, pain, weakness with resisted abduction, 
abduction to 90 degrees, flexion to 90 degrees, external 
rotation to 15 degrees and internal rotation of the thumb to 
L1.  The examining physician recommended surgery, 
specifically, a repair of the rotator cuff with 
acromioplasty.

This surgery was performed in February 1992.  The veteran's 
postoperative course was unremarkable, and at the time of his 
discharge, his wounds were benign.  The veteran was 
discharged with instructions to keep his splint on at all 
times and to return in a couple of weeks for an evaluation.  

The veteran was next seen in March 1992, at which time an 
examining physician indicated that the veteran was doing 
well.  He specifically noted that the veteran's left shoulder 
was nontender and healing well and that he had full range of 
motion of the elbow, wrist and hand.  Two weeks later, the 
veteran returned for the removal of his splint and it was 
noted that he had no complaints.  The examining physician 
indicated that the veteran's wound was healed and he had no 
pain and passive abduction to 90 degrees.  Following the 
removal of the splint, the veteran participated in physical 
therapy through 1993 for the purpose of increasing his range 
of motion and strength.  During these visits, it was noted 
that the veteran remained weak (April 1992), was improving 
slowly (May 1992), was doing well with less pain (June 1992), 
felt much better, but had slow progress (August 1992), had 
poor strength recovery (October 1992), and had improved with 
regard to pain, but still had significant weakness of 
external rotation (the "RC repair apparently not 
functioning) (October 1992).    

In February 1993, the veteran returned to physical therapy 
with complaints of left shoulder popping and pain.  It was 
noted that his range of motion and strength had remained 
unchanged during the last two months and that the veteran was 
still unable to generate force with external rotation.  In 
April 1993, an examining physician indicated that the veteran 
had a reasonable postoperative course, but could have a 
recurrent tear.  X-rays showed degenerative changes.  In July 
1993, it was noted that the veteran was doing well with 
gradual increased range of motion and strength, and that, 
although there may be a recurrent tear, he was very 
functional.  In January 1994, the veteran reported some pain 
and weakness, but "better than pre-op."  The examining 
nurse indicated that the veteran had achieved maximum benefit 
and appeared satisfied.  X-rays showed mild degenerative 
changes in the left shoulder essentially unchanged since 
1991.  

In August 1994, the veteran again sought treatment for left 
shoulder pain.  He was shown to have a positive drop arm 
sign, crepitus, atrophy and impingement.  Based on these 
findings, he was referred to an orthopedist, who, in November 
1994, diagnosed chronic rotator tear of the left shoulder, 
status post attempted repair.  He noted that the veteran had 
pain and a lack of strength despite extensive therapy, and 
was unable to abduct beyond 60 to 70 degrees and externally 
rotate beyond 15 to 20 degrees.  The orthopedist advised the 
veteran that he had two options: he could undergo another 
rotator cuff repair or have a humeral head prosthesis 
inserted, which is typically performed when the tear is more 
advanced.  

The record contains an extensive amount of medical evidence 
dated after November 1994, but none of this evidence pertains 
to the veteran's left shoulder disorder.  

The aforementioned records confirm that the veteran underwent 
surgery in February 1992, specifically, a rotator cuff repair 
with acromioplasty, at a VAMC.  However, medical records 
dated after the surgery was performed indicate that the 
veteran's postoperative course was uneventful, resulting in 
no additional left shoulder disability.  From March 1992 to 
October 1992, improvement, albeit slow, was continuously 
noted, and the veteran occasionally reported that he had no 
complaints.  In 1993, physicians suspected that the veteran 
had another rotator cuff tear, and this suspicion was 
confirmed in 1994.  To the extent the veteran interprets the 
recurrent tear as additional disability due to the February 
1992 surgery, the record contains no medical opinion to this 
effect.  Rather, they show that the veteran received the 
maximum postoperative benefit available through physical 
therapy, and despite this therapy, subsequently suffered 
another tear. 

The veteran has contended that, since the February 1992 
surgery, he has been unable to raise his arm above his left 
shirt pocket, and pain, weakness and a lack of endurance 
limit his motion and overall ability to function.  Medical 
records certainly show a decrease in the veteran's range of 
motion.  However, this decrease has been attributed to the 
recurrent tear, which, as noted above, has not been linked by 
a physician to the veteran's February 1992 surgery.  The 
veteran has also contended that arthritis has developed at 
the surgery site.  However, his assertion conflicts with 
January 1994 x-rays indicating that the veteran had arthritis 
as early as 1991, prior to the surgery.  Finally, the veteran 
has contended that his left shoulder disorder has worsened 
and become more severe than it was prior to the surgery.  
Even assuming this is true and ignoring the veteran's January 
1994 report that his pain and weakness were "better than 
pre-op," the veteran has not submitted a medical opinion 
indicating that this additional disability results from the 
surgery, rather than from the recurrent rotator cuff tear.

In the absence of a medical opinion establishing that the 
veteran sustained additional left shoulder disability as the 
result of the February 1992 surgery, the claim must be denied 
as not well grounded.  The veteran is a layman with no 
medical training and expertise; therefore, his statements, 
alone, do not constitute competent evidence linking any 
additional disability to the surgery performed in February 
1992 at a VAMC.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (holding that laypersons are not competent to offer 
medical opinions).

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim; therefore, the 
VA has no duty to assist him in developing the facts 
pertinent to his claim.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).  The Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim; therefore, a duty to notify does not arise pursuant to 
38 U.S.C.A. 
§ 5103(a) (West 1991).  McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and to 
explain why his current attempt fails.



ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of left 
shoulder surgery performed in February 1992 at a VAMC is 
denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


